 

Silicon Valley Bank

Exhibit 10.44

 

Amendment to Loan Documents

 

Borrower:             InVision Technologies, Inc.

Date:                      October 12, 2001

 

THIS AMENDMENT TO LOAN DOCUMENTS is entered into between Silicon Valley Bank
(“Silicon”) and the borrower named above (“Borrower”).

The Parties agree to amend the Loan and Security Agreement between them, dated
November 8, 2000 (as otherwise amended, if at all, the “Loan Agreement”), as
follows, effective as of the date hereof.  (Capitalized terms used but not
defined in this Amendment shall have the meanings set forth in the Loan
Agreement.)

1.             Modified Audit Fees.  The sentence in Section 5.4 of the Loan
Agreement that currently reads as follows:

“The foregoing inspections and audits shall be at Borrower’s expense and the
charge therefor shall be $600 per person per day (or such higher amount as shall
repre­sent Silicon’s then current standard charge for the same), plus reasonable
out of pocket expenses.”

is hereby amended to read as follows:

“The foregoing inspections and audits shall be at Borrower’s expense and the
charge therefor shall be $700 per person per day (or such higher amount as shall
repre­sent Silicon’s then current standard charge for the same), plus reasonable
out of pocket expenses.”


 

2.             Modified Foreign Exchange Contract Sublimit.  The Foreign
Exchange Contract Sublimit set forth in Section 1 of the Schedule to Loan and
Security Agreement and which currently reads as follows:

 

 

 

 

 

“Foreign Exchange Contract Sublimit:

 

If there is availability under the Revolving Loans, then Borrower may enter into
foreign exchange forward contracts with Silicon under which Borrower commits to
purchase from or sell to Silicon a set amount of foreign currency more than one
business day after the contract date (the “FX Forward Contract”).  Silicon will
subtract 10% of each outstanding FX Forward Contract from the foreign exchange
sublimit which is a maximum of $5,000,000 (the “FX Sublimit”).  The total FX
Forward Contracts at any one time may not exceed 10 times the amount of the FX
Sublimit.  Silicon may terminate the FX Forward Contracts if an Event of Default
occurs.”

 

is hereby amended to read as follows:

 

“Foreign Exchange Contract Sublimit:

 

$5,000,000.

 

 

 

 

 

 

 

Borrower may enter into foreign exchange forward contracts with Silicon, on its
standard forms, under which Borrower commits to purchase from or sell to Silicon
a set amount of foreign currency more than one business day after the contract
date (the “FX Forward Contracts”); provided that (1) at the time the FX Forward
Contract is entered into Borrower has Loans available to it under this Agreement
in an amount at least equal to 10% of the amount of the FX Forward Contract; and
(2) the total FX Forward Contracts at any one time outstanding may not exceed 10
times the amount of the Foreign Exchange Contract Sublimit set forth above.
Silicon shall have the right to withhold, from the Loans otherwise available to
Borrower under this Agreement, a reserve (which shall be in addition to all
other reserves) in an amount equal to 10% of the total FX Forward Contracts from
time to time outstanding. Silicon may, in its discretion, terminate the FX
Forward Contracts at any time that an Event of Default occurs and is continuing.
Borrower shall execute all standard form applications and agreements of Silicon
in connection with the FX Forward Contracts, and without limiting any of the
terms of such applications and agreements, Borrower shall pay all standard fees
and charges of Silicon in connection with the FX Forward Contracts.”


 

3.             Modification to Interest Rate.  Section 2 of the Schedule to Loan
and Security Agreement is hereby amended to read as follows:

                “2.          INTEREST.

 

Interest Rate
 (Section 1.2):

 

 

 

 

 

 

 

 

 

A rate equal to the “Prime Rate” in effect from time to time, plus 1.50% per
annum; provided, however, if Borrower maintains with Silicon and/or invests
through Silicon at least 80% of Borrower’s cash and cash equivalents, then a
rate equal to the “Prime Rate” in effect from time to time, plus 1.25% per
annum.  Such reduction(s) and increase(s) of the interest rate may be made
throughout the term of this Agreement.

 

 

 

 

 

 

 

The foregoing rate increase or decrease (as the case may be) will go into effect
following Silicon’s review and approval of Borrower’s financial statements and
will be effective as of the date of Borrower’s monthly financial statements
showing that the interest rate should be increased or decreased, as the case may
be, provided that such monthly financial statements are provided to Silicon in
accordance with the terms hereof. Notwithstanding the foregoing, in no event
shall an interest rate reduction go into effect if, at the date it is to go into
effect, an Event of Default has occurred and is continuing.

 

 

 

 

 

 

 

Interest shall be calculated on the basis of a 360-day year for the actual
number of days elapsed.  "Prime Rate" means the rate announced from time to time
by Silicon as its “prime rate;” it is a base rate upon which other rates charged
by Silicon are based, and it is not necessarily the best rate available at
Silicon.  The interest rate applicable to the Obligations shall change on each
date there is a change in the Prime Rate.

 

 

 

 

 

 

 

With respect to each of Term Loan #1 and Term Loan #2, the interest rate shall
be a rate equal to the Prime Rate in effect from time to time, plus 1.5% per
annum. Interest shall be calculated on the basis of a 360-day year for the
actual number of days elapsed.  The interest rate applicable to the Obligations
pertaining to the Term Loans shall change on each date there is a change in the
Prime Rate.

 

 

 

 

 

Minimum Monthly Interest (Section 1.2):

 

Not Applicable.”


4.             Modified Maturity Date.  Section 4 of the Schedule to Loan and
Security Agreement is hereby amended to read as follows:

 

"4.  MATURITY DATE

 

(Section 6.1):

 

October 20, 2002.

 

 

 

 

 

 

 

The outstanding principal balance of Term Loan #1 will continue to be repaid in
monthly principal payments of $11,041.72 each in accordance with the terms of
the Existing Loan Documents until the earlier of:  (i) June 29, 2003, (ii) all
Obligations related to Term Loan #1 have been indefeasibly paid in full to
Silicon or (iii) the date this Agreement terminates by its terms or is
terminated by either party in accordance with its terms.  Interest on Term Loan
#1 shall be payable monthly as provided for in Section 1.2 of this Agreement.

 

 

 

 

 

 

 

The outstanding principal balance of Term Loan #2 will continue to be repaid in
monthly principal payments of $17,846.62 each in accordance with the terms of
the Existing Loan Documents until the earlier of:  (i) November 29, 2001, (ii)
all Obligations related to Term Loan #2 have been indefeasibly paid in full to
Silicon or (iii) the date this Agreement terminates by its terms or is
terminated by either party in accordance with its terms.  Interest on Term Loan
#2 shall be payable monthly as provided for in Section 1.2 of this Agreement.”

 

5.             Fee.  In consideration for Silicon entering into this Amendment,
Borrower shall concurrently pay Silicon a fee in the amount of $25,000, which
shall be non-refundable and in addition to all interest and other fees payable
to Silicon under the Loan Documents.  Silicon is authorized to charge said fee
to Borrower’s loan account.

6.             Representations True.  Borrower represents and warrants to
Silicon that all representations and warranties set forth in the Loan Agreement,
as amended hereby, are true and correct.

7.             General Provisions.  This Amendment, the Loan Agreement, any
prior written amendments to the Loan Agreement signed by Silicon and Borrower,
and the other written documents and agreements between Silicon and Borrower set
forth in full all of the representations and agreements of the parties with
respect to the subject matter hereof and supersede all prior discussions,
representations, agreements and under­standings between the parties with respect
to the subject hereof.  Except as herein expressly amended, all of the terms and
provisions of the Loan Agreement, and all other documents and agreements between
Silicon and Borrower shall continue in full force and effect and the same are
hereby ratified and confirmed. 

Borrower:



 

Silicon:

INVISION TECHNOLOGIES, INC.



 

SILICON VALLEY BANK

By

    /s/  Ross Mulholland

 

By

    /s/ Milad Hanna

 

President or Vice President

 

Title

    Senior Vice President

By

    /s/  Nancy Hsiang

 

 

 

Secretary or Ass't Secretary

 

 

 

 